Duckworth, Presiding Justice.
1. “Where two persons are jointly indicted for murder, each may be convicted upon evidence showing that he was either the absolute perpetrator of the crime, or was present, aiding and abetting the other in its commission.” Bradley v. State, 128 Ga. 20 (3) (57 S. E. 237). See also Johnson v. State, 151 Ga. 21 (2) (105 S. E. 603); Adkins v. State, 187 Ga. 519 (1) (1 S. E. 2d, 420); Nelson v. State, 187 Ga. 576 (1 S. E. 2d, 641); Screws v. State, 188 Ga. 678 (4 S. E. 2d, 601); Bruno v. State, 189 Ga. 74 (3) (5 S. E. 2d, 376).
2. The evidence was sufficient to authorize the jury to find that the defendant, jointly indicted with another for murder and tried separately, was present, aiding and abetting the other, the actual perpetrator of the crime, and, under the above cited authorities, to return the verdict of guilty. Judgment affirmed.

All the Justices concur.

John M. Morrow, for plaintiff in error.
Eugene Cook, Attorney-General, L. M. Wyatt, Solicitor-General, John Sammons Bell, Assistant Attorney-General, and Mary B. Rogers, contra.